Citation Nr: 1203804	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-18 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 





INTRODUCTION

The Veteran had active service from March 1958 to March 1978.  The Veteran served in Vietnam and earned the Purple Heart.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, denying the claims currently on appeal.  

The Veteran was scheduled for a hearing at the RO in Montgomery, Alabama before a Veterans Law Judge in December, 2011.  However, the Veteran failed to report to his scheduled hearing.  As of yet, VA has not received a statement of good cause from the Veteran as to why he failed to report to his scheduled hearing, or, a request from the Veteran to reschedule this hearing.  As such, his request for a hearing is deemed withdrawn.  


FINDINGS OF FACT

1.  A right shoulder disability did not manifest during, or as a result of, active military service.  

2.  A low back disability did not manifest during, or as a result of, active military service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  The criteria for establishing entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A letter sent to the Veteran in October 2007 addressed all notice elements listed under 3.159(b)(1) and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, VA has obtained records of the Veteran's outpatient treatment with VA.  Copies of the Veteran's private treatment records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran has not been afforded a VA examination of the right shoulder or low back.  However, an examination is not warranted in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In this case, no examination is necessary in order to adjudicate the claims because the credible evidence of record does not reflect an in-service injury or disease associated with the back or shoulder, and because the credible, competent evidence does not indicate a relationship between the Veteran's current disabilities and military service.  Therefore, a medical examination would serve no useful purpose in this case, since the requirement of an in-service disease or injury to establish a service connection claim cannot be met upon additional examination.  The Veteran was not prejudiced by the lack of VA examination.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Right Shoulder Disability

The Veteran contends that he is entitled to service connection for a right shoulder disability.  Specifically, the Veteran has asserted that he suffered a right shoulder injury when jumping off of the second floor of a building during an earthquake in 1964.  The Veteran has also alleged that his shoulder disability developed as a result of 20 years in the Marines.  

The Veteran's service treatment records do not reflect that he injured his right shoulder during military service or that he was seen for right shoulder symptomatology.  The Veteran was noted to have left shoulder pain for the past two days in October 1972, but this was noted to be secondary to a flu shot in the left arm.  The Veteran was also seen with neck pain in July 1971 for the past two days.  However, there was no mention of right shoulder pain and the Veteran denied any specific injury resulting in his neck pain.  Also, according to the Veteran's February 1978 retirement examination, evaluation of the Veteran's upper extremities was normal.  The Veteran also denied ever having any injury other than those listed on this examination report.  Therefore, the Veteran's service treatment records do not reflect that the Veteran injured his right shoulder.  

Post-service medical records also fail to reveal any relationship between the Veteran's current right shoulder disability and military service.  According to a private record dated June 2005, the Veteran had a two month history of pain in the right shoulder.  The Veteran denied any specific injury related to this pain.  In June 2005, the Veteran underwent surgery for impingement syndrome, acromioclavicular joint arthritis, and a possible rotator cuff tear of the right shoulder.  This is the first evidence of record of a right shoulder disorder, and it is specifically noted in the operative report that the Veteran had a "3-month history of right shoulder pain interfering with his activities of daily living."  There was no indication that the Veteran's right shoulder pain was related to military service.  Surgical follow-up notes from June 2005 and July 2005 also make no mention of the right shoulder being related to military service.  

The above evidence supports the conclusion that the Veteran is not entitled to service connection for a right shoulder disorder.  The Veteran's service treatment records are entirely silent as to a right shoulder injury or symptomatology, and the first record involving the right shoulder is from June 2005 - approximately 27 years after the Veteran's separation from active duty.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  

The absence of any medical evidence involving the right shoulder for more than 27 years after separation from service tends to suggest that the Veteran has not suffered from chronic symptomatology of this condition since military service.  More telling, however, is the fact that the June 2005 treatment records specifically noted a two month and three month history of right shoulder pain.  The record contains no competent evidence suggesting any possible relationship between right shoulder pain, manifesting in June 2005, and military service, ending in 1978.  

The Board recognizes that the Veteran has provided VA with statements suggesting that his right shoulder pain is secondary to an in-service event.  As a lay person, the Veteran is certainly competent to describe his in-service experiences.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  Specifically, he reports jumping off of the second story of a building in October 1964 during one of the many earthquakes that plagued Alaska that year.  Records submitted by the Veteran confirm the occurrence of this earthquake.  In support of his claim, the Veteran has pointed VA to an October 1964 in-service treatment record in which he was noted to have a laceration of the left eyebrow.  

The Board does not find the above argument to be persuasive.  Initially, the Board notes that the treatment record referenced by the Veteran makes no mention of the nature of this laceration, so there is no way to tell how the Veteran injured himself.  Furthermore, in his June 2008 notice of disagreement, the Veteran explained that he did not realize that he injured his right shoulder when he jumped out of a building until years later.  It is unclear what basis the Veteran is relying on then, when suggesting his right shoulder disability is related to military service if he is not even aware of when it was injured.  Finally, the Veteran is not competent to relate shoulder pain that arose in 2005 to an incident that occurred more than four decades earlier.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  The record contains no competent evidence relating this disorder to military service, and the Veteran himself has conceded that his symptomatology did not manifest until 2005 (see June 2007 Form 21-526).  He also conceded in his notice of disagreement and appeal to the Board that he did not actually experience any right shoulder symptomatology during the reported incident of 1964.  Therefore, the preponderance of the evidence of record demonstrates that service connection is not warranted for a right shoulder disability.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a right shoulder disability must be denied.
	
Low Back Disability

The Veteran also contends that he is entitled to service connection for a low back disability.  Specifically, he has alleged that his back problems started when he jumped out of the barracks in 1964 and that he later developed problems in his everyday life.  

The Veteran's service treatment records do not reflect that the Veteran suffered a back injury during military service or that he was diagnosed with a chronic back disability.  According to a June 1975 record, the Veteran was suffering from slight low back pain for the past week with complaints of urinary frequency.  The Veteran had been diagnosed with a urinary tract infection five days earlier.  The Veteran has provided VA with statements, asserting that these conditions were unrelated.  Regardless, however, the record fails to reflect any follow-up treatment for this one week of slight back pain and no chronic disorder was assigned.  Therefore, it appears to have been an acute and transitory incident.  An evaluation of the Veteran's spine was also deemed to be normal during his February 1978 retirement examination.  The Veteran also denied ever having any injury other than those listed on this examination report.  As such, there is no evidence of a chronic back disability during military service.  

Post-service medical records also demonstrate that the Veteran has not suffered from chronic symptomatology of a back disability since military service.  The first evidence regarding the back is an August 1995 private treatment record.  According to this record, the Veteran was experiencing left hip pain for the past two and a half weeks.  According to this record, the Veteran specifically denied suffering from any back pain.  The Veteran did report a history of sciatica in 1985, but he indicated that this condition had resolved.  There was no mention of a chronic history of back pain or any injury during military service.  A magnetic resonance image (MRI) was taken at this time, revealing degenerative changes at L5-S1 with central disc protrusion.  A mild annular disc bulge was also noted at L4-5.  He was diagnosed with L4 radiculitis in September 1995.  The record contains no other medical evidence regarding the spine or any competent and credible medical opinion linking this to service.  

While the Veteran was noted to have low back pain for a week during military service, the record contains no follow-up treatment or any diagnosis of an actual disability.  The first evidence of low back pain following service is an August 1995 MRI, which was taken more than 17 years after retirement from active duty.  However, the Veteran specifically denied any back pain at this time.  Finally, the record contains no competent and credible evidence linking this to military service.  As such, the evidence of record demonstrates that the Veteran is not entitled to service connection for a low back disorder.  

As noted above, the Veteran has argued that his low back disorder is secondary to an in-service incident in October 1964 where he jumped off of a two story building during an earthquake.  The Veteran indicated in his notice of disagreement that this is when his back problems started.  He also reported in his claim of June 2007 that his back pain began in 1968.  As a lay person, the Veteran is certainly competent to describe his in-service experiences.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  

While the Board is not asserting that the events described by the Veteran did not occur in 1964, the Board does not find his assertions as to back pain since military service to be credible.  The Veteran specifically noted in August 1995 that he did not suffer from back pain.  This greatly undermines his current assertion that his back pain had existed since 1968.  Also, his retirement examination found his spine to be normal at the time of separation, further compromising the credibility of the Veteran's current claims of back pain while in service.  Finally, while the Veteran has pointed to an October 1964 record in which he had a lacerated eyebrow, this does not add support to a claim involving the low back.  

In addition, the Veteran is not competent to offer an opinion linking his current back pain to an event in October 1964.  As already discussed, a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder.  See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a)).  There is simply no evidence of a chronic back disability during military service.  The first evidence of a chronic disability is from 1995, which is some 17 years after separation from active duty.  The Veteran also denied having any back pain at this time.  The record contains no evidence to suggest that in light of these facts, the Veteran is competent to offer an opinion linking a current disability to an injury that occurred two decades earlier.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for a low back disability must be denied.





ORDER

Service connection for a right shoulder disability is denied.  

Service connection for a low back disability is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


